—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a tier II prison disciplinary determination which found him guilty of possession of stolen property and possession of property in an unauthorized area. The Attorney General has advised this Court that the tier II determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been credited to his inmate account. As such, petitioner has received all the relief to which he is entitled, and the petition must be dismissed as moot (see Matter of Green v Fischer, 74 AD3d 1645 [2010]; Matter of Wright v Fischer, 74 AD3d 1590, 1590-1591 [2010]).
Mercure, J.P., Peters, Spain, Kavanagh and Stein, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.